Dillon, Ch. J.
The existing statute on this subject of change of venue in criminal cases (Bev. ch. 208), after providing that affidavits and counter affidavits may be filed, makes it the duty of “ the court, in the exercise of a sound discretion, to decide the matter according to the very right of it.” § 1733. This statute, in terms, invests the court with a discretionary power, which, however, is not to be arbitrarily or oppressively exercised, but exercised, when the court is fully advised, according to the *214dictates of right and justice. This statute has been frequently construed, and the rule adopted that this court will not interfere with the action of the District Court unless it satisfactorily appears that there has been an abuse of its discretion. State v. Baldy, 17 Iowa, 39; State v. Ostrander, 18 id. 435; State v. Ingalls, 17 id. 8; State v. Arnold, 12 id. 479; and see Gordon v. State, 3 id. 410.
In the case at the bar the ground of the application is “excitement and prejudice in the county against the defendant.” The charge was a mere misdemeanor, and one in its nature not calculated to inflame the passions or excite the prejudice of the community against him. The statement of the defendant that the people of four counties were so prejudiced against Mm that he could not receive therein a fair and impartial trial, is on its face improbable. No facts were shown rendering it probable. To send such causes on such a showing to a distant county would not be .to promote the administration of justice, would not be to decide the application according to the “ very right ” of the matter.
Affirmed.